Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: line 8 in each of these claims recites “the evaluation value”. This appears to be a typographical error that should read “the evaluated value”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: lines 4-5 recite “and a type of the exhibited vehicle, and a model of the exhibited vehicle”. This appears to be a typographical error that should read “a type of the exhibited vehicle, and a model of the exhibited vehicle”. Appropriate correction is required.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-7 are directed to a server apparatus, which is a machine. Therefore, claims 1-7 are directed to one of the four statutory categories of invention. Claims 8-20 are directed to a method, which is a process. Therefore, claims 8-20 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites acquire identification information of an exhibited vehicle which is exhibited in an auction from an auction company; acquire history information of the exhibited vehicle based on the identification information; derive provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information; and provide the provision information to the auction company.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of acquiring, deriving, and providing information for a vehicle in an auction. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that 
Dependent claims 2-7 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite the additional elements of server apparatus comprising circuitry, and receiving/transmitting/processing data. Claim 5 recites the additional limitations of a memory configured to store. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-7 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 8:
The claim recites (a) acquiring identification information of an exhibited vehicle that is exhibited in an auction from an auction company; (b) acquiring history information of the exhibited vehicle based on the identification information; (c) deriving provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information; and (d) providing the provision information to the auction company.  
Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of acquiring, deriving, and providing information for a vehicle in an auction. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0004] line 1 – para [0005] line 3. The “deriving” limitation also falls within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that it recites concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 9-14 recite the same abstract ideas identified in claim 8. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 8-14 recite the additional elements of receiving/transmitting/processing data. Claim 12 recites the additional limitations of a memory. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 9-14 are not integrated into a practical application based on the same analysis as for claim 8 above.




Claim 15:
The claim recites (a) acquiring history information of a plurality of vehicles; (b) deriving provision information including a driving tendency of a past driver of each of the plurality of vehicles based on the history information, and storing the provision information; (c) acquiring identification information of an exhibited vehicle exhibited in an auction from an auction company, the exhibited vehicle being included in the plurality of vehicles; (d) acquiring the provision information of the exhibited vehicle, based on the identification information; and (e) providing the provision information of the exhibited vehicle to the auction company.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of acquiring, deriving, and providing information for a vehicle in an auction. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification para [0004] line 1 – para [0005] line 3. The “deriving” limitation also falls within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that it recites concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 16-20 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-20 recite the additional elements of a memory and receiving/transmitting/processing data. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate 
Dependent claims 16-20 are not integrated into a practical application based on the same analysis as for claim 15 above.






















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-7 recite the additional elements of server apparatus comprising circuitry, and receiving/transmitting/processing data. Claim 5 recites the additional limitations of a memory configured to store. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 8-14 recite the additional elements of receiving/transmitting/processing data. Claim 12 recites the additional limitations of a memory. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 15-20 recite the additional elements of a memory and receiving/transmitting/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.















Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0065885) (“Smith”) in view of Irey (US 2021/0334865) (“Irey”).

Claim 1: Smith discloses a server apparatus comprising circuitry configured to (para [0036] lines 1-10): acquire identification information of an exhibited vehicle which is exhibited in an auction from an auction company (para [0083] lines 1-23 - especially lines 18-23 which state “Thus, application 402 can be part of an auction system (e.g., a website, an in-house listing, etc.) that obtains additional vehicle data for a vehicle being auctioned from vehicle information system 404, and the vehicle data/information outputting component 608 can provide additional vehicle data to the auction site, and para [0105] line 1 – para [0106] line 32; see also fig 14 element 1402, para [0043] lines 1-6, and para [0055] line 1 – para [0056] line 14); acquire history information of the exhibited vehicle based on the identification information (para [0046] lines 1-5 which state “’Supplemental vehicle data’ may include data such as current aftermarket replacements, upgrades, and the like with respect to a vehicle. Such data can be specified by vehicle service providers, as defined below, to indicate data beyond the comprehensive original vehicle data”; see also para [0053] lines 1-13, para [0083] lines 1-23, para [0089] lines 1-12); . . . provide the provision information to the auction company (para [0083] lines 22-23 which state “the vehicle data/information outputting component 608 can provide additional vehicle data to the auction site”; see also fig 6 element 608). 
	Smith fails to explicitly disclose acquire history information of the exhibited vehicle based on the identification information; derive provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information. However, Irey does teach acquire history information of the exhibited vehicle based on the identification information (para [0029] lines 28-41); derive provision information including a driving tendency of a past driver of (para [0053] lines 1-19 where “negative” and “positive” driving behavior discloses claimed [driving tendency]; see also para [0029] lines 1-41, para [0031] lines 1-31, para [0047] lines 1-40, and para [0050] lines 1-45). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irey into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Irey teaches: 
People and organizations, such as insurance providers, are interested in collecting vehicle telematics data. Vehicle telematics data includes various data from measurements related to a vehicle's operation. One example of telematics systems currently in use in automobiles are on-board diagnostics (OBD) systems. From early versions of OBD systems that included crude implementations of control for features such as fuel injection to more sophisticated and standardized OBD-I and OBD-II units, these units have served as an electronic gateway into the health of a vehicle. These systems have allowed users to monitor a wide variety of engine sensors and systems, including emissions control, coolant temperature, engine RPM, vehicle speed, timing advance, throttle position, and oxygen sensing, among other things (para [0001] lines 1-15). 

Data obtained from OBD systems has been used for a variety of purposes, including maintenance, diagnosis and analysis. Because OBD systems may gather information that reflects how a driver uses a vehicle, these systems have also been used to assist in calculating insurable risk associated with a driver (e.g., based on factors such as how fast a particular driver generally operates a vehicle, location in which the vehicle is primarily used, and time of day in which the vehicle is generally operated) (para [0002] lines 1-9).

In addition, it would have been recognized that applying the known technique of acquiring history information of the exhibited vehicle based on the identification information and deriving provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information, as taught by Irey, to the teachings of Smith, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the server apparatus according to claim 1, and Smith further discloses wherein the circuitry is configured to derive the provision information in a (para [0028] lines 1-18, para [0052] lines 1-16, and para [0063] lines 1-23). 

Claim 3: The cited prior art teaches the server apparatus according to claim 1, and Smith further discloses wherein the circuitry is configured to derive the provision information in a predetermined format (para [0028] lines 1-18, para [0052] lines 1-16, and para [0063] lines 1-23). 

	Claim 4: The cited prior art teaches the server apparatus according to claim 1. Smith fails to explicitly disclose wherein the history information includes maintenance information of the exhibited vehicle. However, Irey does teach wherein the history information includes maintenance information of the exhibited vehicle (para [0028] lines 1-15, para [0048] line 1 – para [0049] line 17, and para [0052] line 1 – para [0053] line 19).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irey into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Irey teaches that maintenance information affects “vehicle grades and/or resale prices” (para [0053] lines 1-19 – specific quote is from lines 5-6). 
In addition, it would have been recognized that applying the known technique of using history information including maintenance information of the exhibited vehicle, as taught by Irey, to the teachings of Smith, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 6: The cited prior art teaches the server apparatus according to claim 1. Smith fails to explicitly disclose wherein the driving tendency is calculated based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving, the evaluated value for the eco-driving being calculated based on at least one of a gas mileage of the exhibited vehicle and a length of an overall period during which an eco-mode is selected, the evaluated value for the safe driving being calculated based on the number of times a safety equipment mounted on the exhibited vehicle is activated, the evaluation value for the vehicle-friendly driving being calculated based on information relating to rapidity of acceleration, deceleration and steering of the exhibited vehicle. However, Irey does teach wherein the driving tendency (“Driving behaviors”, para [0050] line 1) is calculated based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving (para [0050] lines 17-35; see also para [0056] lines 1-18, especially lines 6-10 which state “the driving analysis and vehicle pricing module 214 may use a numerical value associated with that particular driving behavior in the driving data and vehicle grade and/or price database 252 as the score of the particular driving behavior”, and para [0057] line 1 – para [0059] line 8), the evaluated value for the eco-driving being calculated based on at least one of a gas mileage of the exhibited vehicle and a length of an overall period during which an eco-mode is selected, the evaluated value for the safe driving being calculated based on the number of times a safety equipment mounted on the exhibited vehicle is activated, the evaluation value for the vehicle-friendly driving being calculated based on information (para [0050] lines 1-45) relating to rapidity of acceleration (“acceleration of 10 mph/s or greater”, para [0050] lines 27-28), deceleration (“deceleration of 7 mph/s or greater”, para [0050] line 20) and steering of the exhibited vehicle (“An example positive driving behavior based in part on turning may be a trip including fifty miles of driving with only soft turns ( e.g., angle of tum greater than 90°, controlled turns, etc.)”, para [0050] lines 32-35. See also para [0029] lines 1-41, para [0031] lines 1-31, para [0047] lines 1-40, and para [0053] lines 1-19).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irey into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Irey teaches that a driving tendency based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving affects “the value and/or grade of the vehicle” (para [0050] lines 1-45 – specific quote is from line 3). 
In addition, it would have been recognized that applying the known technique of calculating the driving tendency based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving, the evaluated value for the eco-driving being calculated based on at least one of a gas mileage of the exhibited vehicle and a length of an overall period during which an eco-mode is selected, the evaluated value for the safe driving being calculated based on the number of times a safety equipment mounted on the exhibited vehicle is activated, the evaluation value for the vehicle-friendly driving being calculated based on information relating to rapidity of acceleration, deceleration and steering of the exhibited vehicle, as taught by Irey, to the teachings of Smith, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 8: Smith discloses an information provision method (abstract lines 1-3) comprising: (a) acquiring identification information of an exhibited vehicle that is exhibited in an auction from an auction company (para [0083] lines 1-23 - especially lines 18-23 which state “Thus, application 402 can be part of an auction system (e.g., a website, an in-house listing, etc.) that obtains additional vehicle data for a vehicle being auctioned from vehicle information system 404, and the vehicle data/information outputting component 608 can provide additional vehicle data to the auction site, and para [0105] line 1 – para [0106] line 32; see also fig 14 element 1402, para [0043] lines 1-6, and para [0055] line 1 – para [0056] line 14); (b) acquiring history information of the exhibited vehicle based on the identification information (para [0046] lines 1-5 which state “’Supplemental vehicle data’ may include data such as current aftermarket replacements, upgrades, and the like with respect to a vehicle. Such data can be specified by vehicle service providers, as defined below, to indicate data beyond the comprehensive original vehicle data”; see also para [0053] lines 1-13, para [0083] lines 1-23, para [0089] lines 1-12); . . .  (d) providing the provision information to the auction company (para [0083] lines 22-23 which state “the vehicle data/information outputting component 608 can provide additional vehicle data to the auction site”; see also fig 6 element 608). 
Smith fails to explicitly disclose (b) acquiring history information of the exhibited vehicle based on the identification information (c) deriving provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information. However, Irey does teach (b) acquiring history information of the exhibited vehicle based on the identification information (para [0029] lines 28-41); (c) deriving provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information (para [0053] lines 1-19 where “negative” and “positive” driving behavior discloses claimed [driving tendency]; see also para [0029] lines 1-41, para [0031] lines 1-31, para [0047] lines 1-40, and para [0050] lines 1-45). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irey into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Irey teaches: 
People and organizations, such as insurance providers, are interested in collecting vehicle telematics data. Vehicle telematics data includes various data from measurements related to a vehicle's operation. One example of telematics systems currently in use in automobiles are on-board diagnostics (OBD) systems. From early versions of OBD systems that included (para [0001] lines 1-15). 

Data obtained from OBD systems has been used for a variety of purposes, including maintenance, diagnosis and analysis. Because OBD systems may gather information that reflects how a driver uses a vehicle, these systems have also been used to assist in calculating insurable risk associated with a driver (e.g., based on factors such as how fast a particular driver generally operates a vehicle, location in which the vehicle is primarily used, and time of day in which the vehicle is generally operated) (para [0002] lines 1-9).

In addition, it would have been recognized that applying the known technique of acquiring history information of the exhibited vehicle based on the identification information and deriving provision information including a driving tendency of a past driver of the exhibited vehicle based on the history information, as taught by Irey, to the teachings of Smith, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 9:  All the limitations in method claim 9 are closely parallel to the limitations of server apparatus claim 2 analyzed above and are rejected on the same bases.

Claim 10:  All the limitations in method claim 10 are closely parallel to the limitations of server apparatus claim 3 analyzed above and are rejected on the same bases. 

Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of server apparatus claim 4 analyzed above and are rejected on the same bases. 

Claim 13:  All the limitations in method claim 13 are closely parallel to the limitations of server apparatus claim 6 analyzed above and are rejected on the same bases. 
Claim 15: Smith discloses an information provision method (abstract lines 1-3) comprising: (a) acquiring history information of a plurality of vehicles (para [0046] lines 1-5 which state “’Supplemental vehicle data’ may include data such as current aftermarket replacements, upgrades, and the like with respect to a vehicle. Such data can be specified by vehicle service providers, as defined below, to indicate data beyond the comprehensive original vehicle data”; see also para [0053] lines 1-13, para [0083] lines 1-23, para [0089] lines 1-12); . . .  (c) acquiring identification information of an exhibited vehicle exhibited in an auction from an auction company, the exhibited vehicle being included in the plurality of vehicles (para [0083] lines 1-23 - especially lines 18-23 which state “Thus, application 402 can be part of an auction system (e.g., a website, an in-house listing, etc.) that obtains additional vehicle data for a vehicle being auctioned from vehicle information system 404, and the vehicle data/information outputting component 608 can provide additional vehicle data to the auction site, and para [0105] line 1 – para [0106] line 32; see also fig 14 element 1402, para [0043] lines 1-6, and para [0055] line 1 – para [0056] line 14);  (d) acquiring the provision information of the exhibited vehicle from the memory, based on the identification information (para [0105] line 1 – para [0106] line 32); and (e) providing the provision information of the exhibited vehicle to the auction company (para [0083] lines 22-23 which state “the vehicle data/information outputting component 608 can provide additional vehicle data to the auction site”; see also fig 6 element 608). 
Smith fails to explicitly disclose (a) acquiring history information of a plurality of vehicles; (b) deriving provision information including a driving tendency of a past driver of each of the plurality of vehicles based on the history information, and storing the provision information in a memory; . . . (d) acquiring the provision information of the exhibited vehicle from the memory, based on the identification information. However, Irey does teach (a) acquiring history information of a plurality of vehicles (para [0029] lines 28-41); (b) deriving provision information including a driving tendency of a past driver of each of the plurality of vehicles based on the (para [0053] lines 1-19 where “negative” and “positive” driving behavior discloses claimed [driving tendency]; see also para [0029] lines 1-41, para [0031] lines 1-31, para [0047] lines 1-40, and para [0050] lines 1-45), and storing the provision information in a memory (fig 2 element 252 and para [0042] lines 8-15); . . . (d) acquiring the provision information of the exhibited vehicle from the memory, based on the identification information (para [0042] lines 8-15 and para [0054] line 1 – para [0055] line 14, and para [0060] lines 1-36)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irey into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Irey teaches: 
People and organizations, such as insurance providers, are interested in collecting vehicle telematics data. Vehicle telematics data includes various data from measurements related to a vehicle's operation. One example of telematics systems currently in use in automobiles are on-board diagnostics (OBD) systems. From early versions of OBD systems that included crude implementations of control for features such as fuel injection to more sophisticated and standardized OBD-I and OBD-II units, these units have served as an electronic gateway into the health of a vehicle. These systems have allowed users to monitor a wide variety of engine sensors and systems, including emissions control, coolant temperature, engine RPM, vehicle speed, timing advance, throttle position, and oxygen sensing, among other things (para [0001] lines 1-15). 

Data obtained from OBD systems has been used for a variety of purposes, including maintenance, diagnosis and analysis. Because OBD systems may gather information that reflects how a driver uses a vehicle, these systems have also been used to assist in calculating insurable risk associated with a driver (e.g., based on factors such as how fast a particular driver generally operates a vehicle, location in which the vehicle is primarily used, and time of day in which the vehicle is generally operated) (para [0002] lines 1-9).

In addition, it would have been recognized that applying the known technique of acquiring history information of a plurality of vehicles, deriving provision information including a driving tendency of a past driver of each of the plurality of vehicles based on the history information, storing the provision information in a memory, and acquiring the provision information of the exhibited vehicle from the memory, based on the identification information, as taught by Irey, to the teachings of Smith, would have yielded predictable results because the 

Claim 16:  All the limitations in method claim 16 are closely parallel to the limitations of server apparatus claim 2 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in method claim 17 are closely parallel to the limitations of server apparatus claim 3 analyzed above and are rejected on the same bases. 

Claim 18:  All the limitations in method claim 18 are closely parallel to the limitations of server apparatus claim 4 analyzed above and are rejected on the same bases. 

Claim 20:  All the limitations in method claim 20 are closely parallel to the limitations of server apparatus claim 6 analyzed above and are rejected on the same bases. 










Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0065885) (“Smith”) in view of Irey (US 2021/0334865) (“Irey”) in view of Irey (US 10,529,046) (“Irey-2”). 

Claim 5: The cited prior art teaches the server apparatus according to claim 1. Smith fails to explicitly disclose further comprising: a memory configured to store history information of a plurality of vehicles, wherein the circuitry is configured to: prepare statistical information of the history information of the plurality of TSN201805938vehicles based on the history information of the plurality of vehicles, and derive the provision information based on the statistical information. However, Irey-2 does teach further comprising: a memory configured to store history information of a plurality of vehicles (col 4 lines 46-50, col 5 lines 14-25, and col 14 lines 19-38), wherein the circuitry is configured to: prepare statistical information of the history information of the plurality of TSN201805938vehicles based on the history information of the plurality of vehicles (col 5 lines 14-25, col 15 lines 54-67), and derive the provision information based on the statistical information (col 15 lines 54-67 where “vehicle safety rating” (line 2) teaches claimed [provision information]; see also col 1 lines 59-67, col 2 lines 24-50, col 4 lines 42-60, and col 5 lines 14-25).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irey-2 into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Irey-2 teaches: 
In light of the above, there may be a demand for new systems, methods, and devices that leverage telematics devices and data obtained therefrom to provide drivers with relevant information for vehicle safety in order to facilitate vehicle purchasing and leasing decisions (col 1 lines 42-46).  

In addition, it would have been recognized that applying the known technique of storing history information of a plurality of vehicles, preparing statistical information of the history information of the plurality of TSN201805938vehicles based on the history information of the plurality of vehicles, and deriving provision information based on the statistical information, as taught by 

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of server apparatus claim 5 analyzed above and are rejected on the same bases.

Claim 19:  All the limitations in method claim 19 are closely parallel to the limitations of server apparatus claim 5 analyzed above and are rejected on the same bases.
















Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0065885) (“Smith”) in view of Irey (US 2021/0334865) (“Irey”) in view of Boyden et al (US 2002/0143646) (“Boyden”). 

Claim 7: The cited prior art teaches the server apparatus according to claim 1. Smith fails to explicitly disclose wherein the circuitry is configured to provide, in response to a request from the auction company, additional information including information that is not included in the provision information to the auction company, after providing the provision information to the auction company. However, Boyden does teach wherein the circuitry is configured to provide, in response to a request from the auction company, additional information including information that is not included in the provision information to the auction company, after providing the provision information to the auction company (para [0065] lines 16-33).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Boyden into the invention of Smith. One of ordinary skill in the art would have been motivated to do so because Boyden teaches: 
Although many of the commercial transactions that are performed today could be performed via electronic commerce, the acceptance and wide-spread use of electronic commerce depends, in large part, upon the ease-of-use of conducting such electronic commerce, the accuracy of the representations made by sellers, and the ability to profitably market merchandise. If electronic commerce can be easily conducted, then even novice computer users will be more likely to engage in electronic commerce, and sophisticated users will be more likely to engage in complex business-to-business transactions. Additionally, if sellers can sell items for the highest price that the market will bear, then more sellers are likely to use electronic commerce. Therefore, it is important to develop techniques that facilitate conducting electronic commerce (col 1 lines 42-46).  

In addition, it would have been recognized that applying the known technique of providing, in response to a request from the auction company, additional information including information that is not included in the provision information to the auction company, after providing the provision information to the auction company, as taught by Boyden, to the teachings of Smith, would have yielded predictable results because the level of ordinary skill in 

Claim 14:  All the limitations in method claim 14 are closely parallel to the limitations of server apparatus claim 7 analyzed above and are rejected on the same bases.






 















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strauss et al (US 2017/0032456) teaches determining a predicted price for a vehicle at different locations and times based on historical data. 
Needham (US 2016/0292768) teaches providing vehicle ratings via measured driver behavior. 
Binion (US 2015/0100448) teaches retrieving condition data from a vehicle condition database where a device inside the vehicle generates at least some of the condition data while the vehicle is being operated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625